Citation Nr: 0113242	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating for 
service-connected Hepatitis C in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 through 
September 1980.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which granted service 
connection for hepatitis C, and assigned a 10 percent 
disability evaluation.

FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's service-connected hepatitis is manifested 
by symptoms of fatigue, weakness, depression and anxiety.

3. The veteran is under psychiatric care for service-
connected adjustment disorder, rated 30 percent disabling, 
secondary to the service-connected chronic hepatitis C.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hepatitis C are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.103, 4.1, 4.2, 4.7, 4.14, 
4.25, 4.114, Diagnostic Code 7345 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

Although the RO has not had an opportunity to consider this 
new law in the context of this claim, the record reflects 
that with respect to the veteran's claim for an increased 
rating for hepatitis C, the requirements of this new law have 
been satisfied and a decision may be entered with respect to 
that issue without referring the case to the RO for its 
consideration of the implication of the new law.  In this 
regard, the Board observes that the veteran has been informed 
in the SOC of that evidence which would be necessary to 
substantiate his claim, and the record includes the reports 
of examination conducted for VA purposes in connection with 
them.  It also contains the veteran's relevant treatment 
records, and there have been no assertions by the veteran or 
his representative that additional relevant records are 
available.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to this claim pursuant to the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
that no further development in this regard is required. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected hepatitis C, rather than as a disagreement 
with the original rating award for this condition.  
Nonetheless, the Board concludes that the RO's SOC dated in 
May 2000 provided the appellant with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation herein.  Consequently, the Board sees no prejudice 
to the appellant in recharacterizing the issue on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluation herein and rendering a decision 
regarding the same.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. §§ 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

A review of the record reflects that in 1998 the veteran was 
service-connected for hepatitis C.  In 1979, the veteran was 
hospitalized for hepatitis.  The medical evidence of record 
shows that a hepatitis panel performed in November 1994 was 
non-reactive for hepatitis A and B.  A laboratory report from 
July 1996 was reactive to hepatitis C.

The veteran was examined for VA purposes in January 1998.  
The veteran reported that he was undergoing therapy with 
Interferon and Rifabutin.  The findings of the examination 
were hepatitis chronic type C.  Service connection was 
granted for this condition in February 1998, and a 10 percent 
evaluation was assigned.
In June 1998, the veteran submitted private medical evidence 
and expressed his disagreement with the RO's evaluation.  The 
additional medical evidence consisted of a laboratory report 
from a liver biopsy.  The report showed moderate portal tract 
inflammation, mild periportal piecemeal necrosis, no intra-
acinar spotty inflammation, and portal-portal septal bridging 
fibrosis.  There was no evidence noted of associated fatigue, 
anxiety, or gastrointestinal disturbance.  The rating board 
in June 1998 continued the 10 percent disability evaluation.

In February 1999, the veteran expressed his disagreement with 
the RO's decision in an NOD and, in the same statement, 
claimed entitlement to service-connection for depression 
secondary to his service-connected hepatitis C.  In March 
2000, the veteran underwent a VA psychiatric examination.  
The veteran complained of depression, having problems dealing 
with anger and experiencing marital difficulties due to his 
illness.  The veteran was diagnosed as suffering from 
adjustment disorder with depressed mood.  This disorder was 
determined to be secondary to his service-connected 
hepatitis.  

The veteran also underwent a second VA liver examination in 
March 2000 in connection with his claim for an increased 
initial rating.  The veteran complained of fatigue, weakness, 
depression and anxiety.  He reported that he was under 
psychiatric care.  He denied vomiting, hematemesis or melena; 
he complained of occasional right upper quadrant pain and 
heartburn.  He was not being treated at that time.  An 
examination showed that he weighed 200 pounds and was 5 feet 
nine inches tall.  He was described as obese and in no 
apparent distress.  There was no evidence of ascites, history 
of steatorrhea, malabsorption, or evidence of malnutrition.  
The liver was mildly enlarged, with a superficial abdominal 
pain.  There was adequate muscle strength without evidence of 
wasting.  Physical examination revealed no evidence of liver 
disease.  

The RO issued a rating decision in April 2000 that assigned a 
30 percent disability rating for the veteran's service-
connected adjustment disorder, secondary to his service-
connected hepatitis C.  This decision continued the 10 
percent disability evaluation for hepatitis.  Therefore, the 
combined service connection rating was increased to 40 
percent.

According to 38 C.F.R. § 4.114, Diagnostic Code 7345 (2000), 
a 10 percent evaluation for hepatitis is assigned where there 
is demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation is warranted for 
minimal liver damage with associated fatigue, anxiety and 
gastrointestinal disturbance or lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation is assigned where there is 
moderate liver damage and disabling episodes of 
gastrointestinal disturbance, fatigue, and mental depression.

The most recent physical examination showed no evidence of 
the liver disease that had been confirmed by clinical tests.  
He is not undergoing treatment and he does not exhibit weight 
loss.  The veteran does complain of fatigue, weakness, 
anxiety and depression; however, he is service-connected for 
adjustment disorder, secondary to his hepatitis, based on 
these symptoms, which has been assigned a 30 percent 
disability rating.  In reviewing the evidence, the Board 
finds that the criteria for an initial rating for hepatitis 
in excess of 10 percent have not been met.  38 C.F.R. 
§ 4.117, Diagnostic 7345 (2000).

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, Pub. L. no. 106-475, § 4.114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107), but we find that the evidence with respect 
to this claim is not of such approximate balance to warrant 
its application.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
disability arising from hepatitis C.


ORDER

Entitlement to an initial rating for service-connected 
hepatitis in excess of 10 percent disabling is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

